DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                         Request for Continued Examination
                 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/21 has been entered.

Response to Arguments
           Applicant's arguments filed 8/19/21 have been fully considered but they are not persuasive. 
          Regarding the 35 U.S.C. 103 rejection of Claims 1, 8 and 15 with references Sun and Kusano, Applicant argues that the cited portions of Sun and Kusano, as well as the additional references cited fail to disclose limitations “transmit[ting], via the network interface, at least a portion of the captured audio content to a voice service corresponding to the at least one wake word when the wake-word confirmation
process confirms that the at least one wake word detected via the first algorithm is identical to the at least one wake word confirmed via the second algorithm,”, and as claims 1, 8 and 15 are patentable over the cited references (Amendment, pg. 15-17, sec. IV).
       Examiner respectfully disagrees. Claims 1, 8 and 15 recite similar language “after performing the wake-word confirmation process, (i) transmit, via a network interface of the network microphone device, at least a portion of the captured audio content to a voice service corresponding to the at least one wake word when the wake-word confirmation process confirms that the at least one wake word detected via the first algorithm is identical to the at least one wake word confirmed via the second algorithm 
or (ii) cease further processing of the detected audio content when the captured audio content does not include the at least one wake word”. 
         Sun discloses front end detecting circuit 310 (i.e. a first algorithm) judging whether a received voice signal includes keyword/wake word “Hi” (para. [0044]) and upon confirming the receipt of the keyword “Hi”, a second speech recognition processor 320 (i.e. a second algorithm) judges whether the voice signal includes keyword “Hi-Patent” i.e. wake words “Hi” and wake word “Patent” where upon confirmation that the voice signal includes keyword “Hi-Patent” by the second speech recognition processor 320, an interrupt signal is sent to processor 330 (para. [0047]) and if the speech recognition processor 320 judges that the voice signal is not the voice of the keyword "Hi-Patent", the speech recognition processor 320, the speech recognition processor 320 is disabled again (para. [0048]), corresponding to “cease further processing of the detected audio content when the captured audio content does not include the at least one wake word” as required by the “or” clause of the argued claim limitations.

Response to Amendment
            The prior objection to claims 8 and 20 (6/4/21) is hereby withdrawn in light of amendments to the claims

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, Claims 1, 8 and 15 recite “use a second algorithm to perform a wake-word confirmation process for confirming whether the captured audio content includes the at least one wake word…after performing the wake-word confirmation process, (i) transmit, via a network interface of the network microphone device, at least a portion of the captured audio content to a voice service corresponding to the at least one wake word when the wake-word confirmation process confirms that the at least one wake word detected via the first algorithm is identical to the at least one wake word confirmed via the second algorithm”. It is not clear how the second algorithm (i.e. the wake word confirmation process) confirms the detected wake word is identical to a wake word that is confirmed by the second algorithm (i.e. the wake word confirmation process) as implied by the Claims 2-7, 9-14 and 16-20 are also rejected based on their dependency from the independent claims. The later part of the language is interpreted as corresponding to “…when the wake-word confirmation process confirms that the at least one wake word detected via the first algorithm is identical to the at least one wake word received via the second algorithm”.


Claim Rejections - 35 USC § 103
               In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.         Claims 1, 2, 8, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun US PGPUB 2016/0171976 A1 (“Sun”) in view of Kusano et al US PGPUB 2017/0245076 A1 (“Kusano”)
         Per Claim 1, Sun discloses a microphone device comprising: 
             one or more microphones (para. [0039]); 
             one or more processors (para. [0029]); 

           capture audio content via the one or more microphones (para. [0039]; para. [0041]); 
           use a first algorithm to perform a wake-word detection process for determining whether the captured audio content includes at least one wake-word (the front end detecting circuit 310 is in a first detection phase to judge whether the voice signal Sa contains the voice of the subword "Hi" according to the subword model parameters…, para. [0044]; para. [0046]); 
           after determining that the captured audio content includes the at least one wake-word, use a second algorithm to perform a wake-word confirmation process for confirming whether the captured audio content includes the at least one wake word, wherein the second algorithm is more computationally intensive than the first algorithm (para, [0013]; If the front end detecting circuit 310 confirms that the voice signal Sa contains the voice of the subword "Hi", the front end detecting circuit 310 generates a first interrupt signal INT1 to the speech recognition processor 320…, para. [0044]; In the second detection phase…the speech recognition processor 320 judges whether the voice signal Sa is the voice of the keyword "Hi-Patent" according to the keyword model parameters…, para. [0047], confirming that the voice/audio signal includes subword "Hi" as part of judging whether the voice signal includes "Hi-Patent" as implying confirming the audio content includes the at least one wake word, extra processing of keyword “Patent” and utilization of more resources as implying more computationally intensive algorithm than the first algorithm); and 
after performing the wake-word confirmation process, (i) transmit via the network interface, at least a portion of the captured audio content to a voice service corresponding to the at least one wake word when the wake-word confirmation process confirms that the at least one wake word detected via the first algorithm is identical to the at least one wake word confirmed via the second algorithm or (ii) cease further processing of the detected audio content when the captured audio content does not include the at least one wake word (para. [0047]; if the speech recognition processor 320 judges that the voice signal Sa is not the voice of the keyword "Hi-Patent", the speech recognition processor 320 does not assert the second interrupt signal INT2 to the main processor 330 and the speech recognition processor 320 is disabled again…, para. [0048], disabling processing as ceasing processing of the detected audio content)
            Sun does not explicitly disclose a network interface or program instructions stored on the at least one tangible, non-transitory computer-readable medium that are executable by the one or more processors such that the network microphone device is configured to perform functions
           However, these features are taught by Kusano:
           a network interface (Abstract; para. [0032])
           program instructions stored on the at least one tangible, non-transitory computer-readable medium that are executable by the one or more processors such that the network microphone device is configured to (para. [0015]; para. [0027]; para. [0032]);
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Kusano with Sun in arriving at limitation “network microphone device”, “a network interface”, and “program instructions ” and, because such combination would have resulted in enabling people to experience music from many sources via one or more playback devices as well as facilitating data flow between devices (Kusano, para. [0032]).
           Per Claim 2, Sun in view of Kusano discloses the network microphone device of claim 1, 
               Sun discloses the microphone device is configured to, before using the first algorithm to perform the wake-word detection process, use a voice activity detection algorithm to determine whether the captured audio content includes voice activity, wherein the microphone device is configured to use the first algorithm to perform the wake-word detection process in response to determining that the captured audio content includes voice activity (fig. 4A; para. [0052])
            Kusano discloses program instructions stored on the at least one tangible, non-transitory computer-readable medium that are executable by the one or more processors such that the network microphone device is configured to (para. [0015]; para. [0027])
           Kusano discloses wherein the network microphone device and the network microphone device is configured to use the first algorithm (Abstract; para. [0015]; para. [0032]; para. [0084])
            Per Claim 8, Sun discloses a tangible, non-transitory, computer-readable media storing instructions executable by one or more processors, cause a microphone device to perform operations (para. [0040]-[0041]) comprising: 

             using a first algorithm to perform a wake-word detection process for determining whether the captured audio content includes at least one wake-word (the front end detecting circuit 310 is in a first detection phase to judge whether the voice signal Sa contains the voice of the subword "Hi" according to the subword model parameters…, para. [0044]; para. [0046]);
            after determining that the captured audio content includes the at least one wake word, using a second algorithm to perform a wake-word confirmation process for confirming whether the captured audio content includes the at least one wake word, wherein the second algorithm is more computationally intensive than the first algorithm (para. [0013]; If the front end detecting circuit 310 confirms that the voice signal Sa contains the voice of the subword "Hi", the front end detecting circuit 310 generates a first interrupt signal INT1 to the speech recognition processor 320…, para. [0044]; the speech recognition processor 320 judges whether the voice signal Sa is the voice of the keyword "Hi-Patent" according to the keyword model parameters…, para. [0047], confirming that the voice/audio signal includes subword "Hi" as part of judging whether the voice signal includes "Hi-Patent" as implying confirming the audio content includes the at least one wake word, extra processing of keyword “Patent” and utilization of more resources as implying more computationally intensive algorithm than the first algorithm); and 
            after performing the wake-word confirmation process, (i) transmit via a network interface of the microphone device, at least a portion of the captured audio content to a at least one wake word detected via the first algorithm is identical to the at least one wake word confirmed via the second algorithm, or (ii) cease further processing of the detected audio content when the captured audio content does not include the at least one wake word (para. [0047]; if the speech recognition processor 320 judges that the voice signal Sa is not the voice of the keyword "Hi-Patent", the speech recognition processor 320 does not assert the second interrupt signal INT2 to the main processor 330 and the speech recognition processor 320 is disabled again…, para. [0048], disabling processing as ceasing processing of the detected audio content)
           Sun does not explicitly disclose wherein the instructions, when executed cause a network microphone device to perform operations or capturing audio content via one or more microphones of the network microphone device
           However, these features are taught by Kusano:
           wherein the instructions, when executed cause a network microphone device to perform operations (para. [0015]; para. [0027]; para. [0032]);
            capturing audio content via one or more microphones of the network microphone device and transmitting via network interface of the network microphone (Abstract; para. [0015]; para. [0032])
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Kusano with Sun in arriving at limitations “wherein the instructions, when executed cause a network microphone device to perform operations” and “capturing audio content via one or more 
          Per Claim 10, Sun in view of Kusano disclose the tangible, non-transitory, computer-readable media of claim 8, 
             Sun discloses before using the first algorithm to perform the wake-word detection process, using a voice activity detection algorithm to determine whether the captured audio content includes voice activity, wherein the microphone device is configured to use the first algorithm to perform the wake-word detection process in response to determining that the captured audio content includes voice activity (fig. 4A; para. [0052])
            Kusano discloses wherein the network microphone device is configured to use the first algorithm (Abstract; para. [0015]; para. [0032]; para. [0084])
       Per Claim 15, Sun discloses a method comprising: 
            capturing audio content via one or more microphones of a microphone device (Abstract; para. [0039]; para. [0041]); 
           using, by the microphone device, a first algorithm to perform a wake-word detection process for determining whether the captured audio content includes at least one wake-word (the front end detecting circuit 310 is in a first detection phase to judge whether the voice signal Sa contains the voice of the subword "Hi" according to the subword model parameters…, para. [0044]; para. [0046]);
after determining that the captured audio content includes the at least one wake-word, using a second algorithm to perform a wake-word confirmation process for confirming whether the captured audio content includes the at least one wake word, and wherein the second algorithm is more computationally intensive than the first algorithm (If the front end detecting circuit 310 confirms that the voice signal Sa contains the voice of the subword "Hi", the front end detecting circuit 310 generates a first interrupt signal INT1 to the speech recognition processor 320…, para. [0044]; the speech recognition processor 320 judges whether the voice signal Sa is the voice of the keyword "Hi-Patent" according to the keyword model parameters…, para. [0047], confirming that the voice/audio signal includes subword "Hi" as part of judging whether the voice signal includes "Hi-Patent" as implying confirming the audio content includes the at least one wake word, extra processing of keyword “Patent” and utilization of more resources as implying more computationally intensive algorithm than the first algorithm); and 
            after performing the wake-word confirmation process, (i) transmitting via the microphone device, at least a portion of the captured audio content to a voice service corresponding to the at least one wake word when the wake-word confirmation process confirms that the at least one wake word detected via the first algorithm is identical to the at least one wake word confirmed via the second algorithm, or (ii) cease further processing of the detected audio content when the captured audio content does not include the at least one wake word (para. [0047]; if the speech recognition processor 320 judges that the voice signal Sa is not the voice of the keyword "Hi-Patent", the speech recognition processor 320 does not assert the second interrupt signal INT2 to disabling processing as ceasing processing of the detected audio content)
           Sun does not explicitly disclose capturing audio content via one or more microphones of the network microphone or using, by the network microphone device, a first algorithm
           However, these features are taught by Kusano:
           capturing audio content via one or more microphones of the network microphone device (Abstract; para. [0015]; para. [0032])
           using, by the network microphone device, a first algorithm and transmitting via a network interface of the network device (Abstract; para. [0015]; para. [0032]; para. [0084])
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Kusano with Sun in arriving at “capturing audio content via one or more microphones of the network microphone” and “using, by the network microphone device, a first algorithm”, because such combination would have resulted in enabling people to experience music from many sources via one or more playback devices as well as facilitating data flow between devices (Kusano, para. [0032]).
        Per Claim 17, Sun in view of Kusano discloses the method of claim 15, 
              Sun discloses before using the first algorithm to perform the wake-word detection process, the microphone device using a voice activity detection algorithm to determine whether the captured audio content includes voice activity, and wherein the microphone device is configured to use the first algorithm to perform the wake-word 
             Kusano discloses wherein the network microphone device is configured to use the first algorithm (Abstract; para. [0015]; para. [0032]; para. [0084])

2.             Claims 5, 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Kusano as applied to claims 1, 8 and 15 above, and further in view of Shires US PGPUB 2014/0229184 A1 (“Shires”)
            Per Claim 5, Sun in view of Kusano discloses the network microphone device of claim 1, 
             Sun discloses wherein a first microphone of the one or more microphones is in an enabled state (para. [0039]) 
             wherein to capture the audio content via the one or more microphones comprises to capture first audio content via the enabled first microphone (para. [0039]; para. [0041])
             Kusano discloses: wherein the program instructions that are executable by the one or more processors such that the network microphone device is configured to: comprises program instructions that are executable by the one or more processors such that the network microphone device is configured to: wherein the program instructions stored on the at least one tangible, non-transitory computer-readable medium comprise further program instructions that are executable by the one or more processors such that the network microphone device is configured to  (para. [0015]; para. [0027]; para. [0032])

              Sun in view of Kusano does not explicitly disclose wherein the operations further comprise: responsive to determining that the captured audio content includes the at least one keyword, enabling the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones
              However, this feature is taught by Shires:
             wherein the operations further comprise: responsive to determining that the captured audio content includes the at least one keyword, enabling the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones (para. [0013]-[0014]; para. [0022]; In response to receiving the trigger signals, the secondary devices 210A-F may transition from a low power or "sleep" state and transition to a higher power state …The recognition results from the received main device input signals and the received secondary device signals may be compared to one another to confirm a recognition result…, para. [0025]; claim 16)
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Shires with the device Sun in view of Kusano in arriving at limitations “wherein the operations further comprise: responsive to determining that the captured audio content includes the at least one keyword, enabling the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled 
          Per Claim 11, Sun in view of Kusano discloses the tangible, non-transitory, computer-readable media of claim 10,
            Sun discloses wherein a first microphone of the one or more microphones is in an enabled state (para. [0039]) 
             wherein capturing the audio content via the one or more microphones comprises capturing first audio content via the enabled first microphone (para. [0039]; para. [0041])
           wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first microphone (para. [0070])
             Kusano discloses wherein when a first microphone of the one or more microphones is in an enabled state and a second microphone of the one or more microphones is in a disabled state, capturing the audio content via the one or more microphones comprises capturing first audio content via the enabled first microphone (fig. 7; elements, 702, 704, 710, 712; para. [0017]; para. [0020]; para. [0104]; para. [0110])
              Sun in view of Kusano does not explicitly disclose wherein the operations further comprise: responsive to determining that the captured audio content includes voice activity, enabling the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones
Shires:
             wherein the operations further comprise: responsive to determining that the captured audio content includes voice activity, enabling the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones (para. [0013]-[0014]; In response to receiving the trigger signals, the secondary devices 210A-F may transition from a low power or "sleep" state and transition to a higher power state …The recognition results from the received main device input signals and the received secondary device signals may be compared to one another to confirm a recognition result…, para. [0025])
           At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shires with the device Sun in view of Kusano in arriving at limitations “wherein the operations further comprise: responsive to determining that the captured audio content includes voice activity, enabling the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones”, because such combination would have resulted in conserving power usage (Shires, para. [0020])
          Per Claim 12, Sun in view of Kusano discloses the tangible, non-transitory, computer-readable media of claim 8,
             Sun discloses wherein a first microphone of the one or more microphones is in an enabled state (para. [0039]) 

             Kusano discloses: wherein when a first microphone of the one or more microphones is in an enabled state, and a second microphone of the one or more microphones is in a disabled state, capturing the audio content via the one or more microphones comprises capturing first audio content via the enabled first microphone (fig. 7; elements, 702, 704, 710, 712 para. [0017]; para. [0020]; para. [0104]; para. [0110]) 
              Sun in view of Kusano does not explicitly disclose wherein the operations further comprise: responsive to determining that the captured audio content includes the at least one wake word, enabling the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones
              However, this feature is taught by Shires (para. [0013]-[0014]; In response to receiving the trigger signals, the secondary devices 210A-F may transition from a low power or "sleep" state and transition to a higher power state …The recognition results from the received main device input signals and the received secondary device signals may be compared to one another to confirm a recognition result…, para. [0025])
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Shires with the device Sun in view of Kusano in arriving at limitations “wherein the operations further comprise: responsive to determining that the captured audio content includes the at least one wake word, enabling the disabled second microphone, wherein capturing the audio content via the 
          Per Claim 18, Sun in view of Kusano discloses the method of claim 15, 
                Sun disclose wherein a first microphone of the one or more microphones is in an enabled state (para. [0039])  
               capturing the audio content via the one or more microphones comprises capturing first audio content via the enabled first microphone (para. [0039]; para. [0041])
               Kusano discloses wherein when a first microphone of the one or more microphones is in an enabled state and a second microphone of the one or more microphones is in a disabled state, capturing the audio content via the one or more microphones comprises capturing first audio content via the enabled first microphone   (fig. 7; elements, 702, 704, 710, 712 para. [0017]; para. [0020]; para. [0104]; para. [0110])
               Sun in view of Kusano does not explicitly disclose wherein the method further comprises: responsive to determining that the captured audio content includes (i) voice activity or (ii) the at least one wake word, enabling the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones
             However, this feature is taught by Shires (para. [0013]-[0014]; In response to receiving the trigger signals, the secondary devices 210A-F may transition from a low power or "sleep" state and transition to a higher power state …The recognition results 
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Shires with the method of Sun in view of Kusano in arriving at limitations “wherein the method further comprises: responsive to determining that the captured audio content includes (i) voice activity or (ii) the at least one wake word, enabling the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones”, because such combination would have resulted in conserving power usage (Shires, para. [0020]).

3.     Claims 3, 6, 7, 9, 13, 14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Kusano as applied to claims 1, 8 and 15 above, and further in view of Wood et al US PGPUB 2019/0066687 A1 (“Wood”)
          Per Claim 3, Sun in view of Kusano discloses the network microphone device of claim 1, 
            Sun does not explicitly disclose wherein the program instructions that are executable by the one or more processors such that the network microphone device is configured to use the second algorithm to perform a wake-word confirmation process for confirming whether the captured audio content includes the at least one wake word comprises program instructions that are executable by the one or more processors such that the network microphone device is configured to activate a first wake-word engine and a second wake-word engine, wherein the activated first wake-word engine uses is configured to use the second algorithm to determine whether the captured audio content includes a first wake word, and wherein the activated second wake-word engine uses is configured to use the second algorithm to determine whether the captured audio content includes a second wake word
            However, these features are taught by Wood:
            wherein the program instructions that are executable by the one or more processors such that the network microphone device is configured to use the second algorithm to perform a wake-word confirmation process for confirming whether the captured audio content includes the at least one wake word comprises program instructions that are executable by the one or more processors such that the network microphone device is configured to activate a first wake-word engine and a second wake-word engine (fig. 1; para. [0072]; user interface and command module 128 may transmit the audio input (e.g., voice input) to digital assistant(s) 180 based on a recognized trigger word…, para. [0061]; In some embodiments, different trigger words may correspond to different digital assistants 180…, para. [0074]; para. [0084]), 
           wherein the activated first wake-word engine uses is configured to use the second algorithm to determine whether the captured audio content includes a first wake word, and wherein the activated second wake-word engine uses is configured to use the second algorithm to determine whether the captured audio content includes a second wake word (fig. 1; para. [0072]; para. [0074]; para. [0084]-[0087]; para. [0266]-[0274])
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Wood with the device of Sun in view  improving speech recognition and reduced power usage, network usage, memory usage, and processing time (Wood, para. [0002]; para. [0044]; para. [0137])
        Per Claim 6, Sun in view of Kusano discloses the network microphone device of claim 1, 
         Sun in view of Kusano does not explicitly disclose wherein the network interface comprises one or more network communication components in a disabled state, and wherein the program instructions that are executable by the one or more processors such that the network microphone device is configured to transmit, via the network interface, at least a portion of the captured audio content to the voice service corresponding to the at least one wake word when the wake-word confirmation process confirms that the at least one wake word detected via the first algorithm is identical to the at least one wake word confirmed via the second algorithm comprises program instructions that are executable by the one or more processors such that the network microphone device is configured to: enable the one or more network communication components; and use the enabled one or more network communication components to transmit the at least a portion of the captured audio content to the voice service
         However, these features are taught by Wood:
         wherein the network interface comprises one or more network communication components in a disabled state (fig. 1; audio responsive electronic device 122 may operate in standby mode by turning off one or more of microphone array 124, user interface and command module 128, transceiver 130…, para. [0137]), and 
transmit, via the network interface, at least a portion of the captured audio content to the voice service corresponding to the at least one wake word when the wake-word confirmation process confirms that the at least one wake word detected via the first algorithm is identical to the at least one wake word confirmed via the second algorithm comprises program instructions that are executable by the one or more processors such that the network microphone device is configured to: enable the one or more network communication components (fig. 1; para. [0072]; para. [0137]-[0138]; para. [0266]-[0274]); and
         use the enabled one or more network communication components to transmit the at least a portion of the captured audio content to the voice service (para. [0061]; para. 0072]; para. [0137])
         It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Wood with the device of Sun in view of Kusano in arriving at the limitations taught by Wood, because such combination would have resulted in improving speech recognition and reduced power usage, network usage, memory usage, and processing time (Wood, para. [0002]; para. [0044]; para. [0137]).
          Per Claim 7, Sun in view of Kusano and Wood discloses the network microphone device of claim 3, 
             Wood discloses: wherein the least one wake word is a first wake word, wherein the program instructions that are executable by the one or more processors further comprise program instructions that are executable by the one or more processors such 
            wherein the program instructions stored on the at least one tangible, non-transitory computer-readable medium that are executable by the one or more processors such that the network microphone device is configured to use the second algorithm to perform the wake-word confirmation process for confirming whether the captured audio content includes the at least one wake word comprise further program instructions that are executable by the one or more processors such that the network microphone device is configured to: confirm that (i) the captured audio content includes the first wake word via the first wake-word engine (fig. 1; para. [0072]; para. [0074]; para. [0084]-[0087]; para. [0266]-[0274]) and 
          (ii) the captured audio content does not include the second wake word via the second wake-word engine (fig. 1; para. [0072]; para. [0074]; para. [0084]-[0087]; para. [0266]-[0274])
Claim 9, Sun in view of Kusano discloses the tangible, non-transitory, computer-readable media of claim 8,
            Sun does not explicitly disclose wherein using the second algorithm to perform the wake-word confirmation process for confirming whether the captured audio content includes the at least one wake word comprises activating a first wake-word engine and a second wake-word engine, wherein the activated first wake-word engine, when activated, is configured to use the second algorithm to determine whether the captured audio content includes a first wake word, and wherein the second wake-word engine, when activated, is configured to use the second algorithm to determine whether the captured audio content includes a second wake word
            However, these features are taught by Wood:
            wherein using the second algorithm to perform the wake-word confirmation process for confirming whether the captured audio content includes the at least one wake word comprises activating a first wake-word engine and a second wake-word engine (fig. 1; para. [0072]; user interface and command module 128 may transmit the audio input (e.g., voice input) to digital assistant(s) 180 based on a recognized trigger word…, para. [0061]; In some embodiments, different trigger words may correspond to different digital assistants 180…, para. [0074]; para. [0084]), 
           wherein the activated first wake-word engine, when activated, is configured to use the second algorithm to determine whether the captured audio content includes a first wake word, and wherein the second wake-word engine, when activated, is configured to use the second algorithm to determine whether the captured audio 
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Wood with the media of Sun in view of Kusano in arriving at the limitations taught by Wood, because such combination would have resulted in improving speech recognition and reduced power usage, network usage, memory usage, and processing time (Wood, para. [0002]; para. [0044]; para. [0137]).
         Per Claim 13, Sun in view of Kusano discloses the tangible, non-transitory, computer-readable media of claim 8, 
            Sun in view of Kusano does not explicitly disclose wherein when the network interface comprises one or more network communication components in a disabled state, transmitting, via the network interface, at least a portion of the captured audio content to the voice service corresponding to the at least one wake word when the wake-word confirmation process confirms that the at least one wake word detected via the first algorithm is identical to the at least one wake word confirmed via the second algorithm comprises: enabling the one or more network communication components and using the enabled one or more network communication components to transmit the at least a portion of the captured audio content to the voice service
              However, these features are taught by Wood:
              wherein when the network interface comprises one or more network communication components in a disabled state, transmitting, via the network interface, at least a portion of the captured audio content to the voice service corresponding to the when the wake-word confirmation process confirms that the at least one wake word detected via the first algorithm is identical to the at least one wake word confirmed via the second algorithm comprises: enabling the one or more network communication components (fig. 1; para. [0072]; para. [0137]-[0138]); and 
             using the enabled one or more network communication components to transmit the at least a portion of the captured audio content to the voice service (para. [0061]; para. 0072]; para. [0137])
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Wood with the media of Sun in view of Kusano in arriving at the limitations taught by Wood, because such combination would have resulted in improving speech recognition and reduced power usage, network usage, memory usage, and processing time (Wood, para. [0002]; para. [0044]; para. [0137]).
         Per Claim 14, Sun in view of Kusano and Wood discloses the tangible, non-transitory, computer-readable media of claim 9, 
             Wood discloses: wherein when the least one wake word is a first wake word, concurrently activating the first wake-word engine associated with the voice service and the second wake-word engine associated with another voice service, wherein the activated first wake-word engine performs a wake-word detection process for determining whether the captured audio content includes the first wake word, wherein the activated second wake-word engine performs a wake-word detection process for determining whether the captured audio content includes a second wake word, and wherein the operations further comprise: confirming that (i) the captured audio content 
          (ii) the captured audio content does not include the second wake word via the second wake-word engine (fig. 1; para. [0072]; para. [0074]; para. [0084]-[0087]; para. [0266]-[0274])
         Per Claim 16, Sun in view of Kusano discloses the method of claim 15,
            Sun does not explicitly disclose wherein using the second algorithm to perform the wake-word confirmation process for confirming whether the captured audio content includes the at least one wake word comprises activating a first wake-word engine and a second wake-word engine, wherein the activated first wake-word engine, when activated, uses the second algorithm to determine whether the captured audio content includes a first wake word, and wherein the second wake-word engine, when activated, uses the second algorithm to determine whether the captured audio content includes a second wake word
            However, these features are taught by Wood:
            wherein using the second algorithm to perform the wake-word confirmation process for confirming whether the captured audio content includes the at least one wake word comprises activating a first wake-word engine and a second wake-word engine (fig. 1; para. [0072]; user interface and command module 128 may transmit the audio input (e.g., voice input) to digital assistant(s) 180 based on a recognized trigger 
           wherein the activated first wake-word engine, when activated, uses the second algorithm to determine whether the captured audio content includes a first wake word, and wherein the second wake-word engine, when activated, uses the second algorithm to determine whether the captured audio content includes a second wake word (fig. 1; para. [0072]; para. [0074]; para. [0084]-[0087]; para. [0266]-[0274])
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Wood with the method of Sun in view of Kusano in arriving at the limitations taught by Wood, because such combination would have resulted in improving speech recognition and reduced power usage, network usage, memory usage, and processing time (Wood, para. [0002]; para. [0044]; para. [0137]).
        Per Claim 19, Sun in view of Kusano discloses the method of claim 15, 
            Sun in view of Kusano does not explicitly disclose wherein the network interface comprises one or more network communication components in a disabled state, transmitting, via the network interface, at least a portion of the captured audio content to the voice service corresponding to the at least one wake word when the wake-word confirmation process confirms that the at least one wake word detected via the first algorithm is identical to the at least one wake word confirmed via the second algorithm comprises: enabling the one or more network communication components and using the enabled one or more network communication components to transmit the at least a portion of the captured audio content to the voice service
Wood:
              wherein the network interface comprises one or more network communication components in a disabled state, transmitting, via the network interface, at least a portion of the captured audio content to the voice service corresponding to the at least one wake word when the wake-word confirmation process confirms that the at least one wake word detected via the first algorithm is identical to the at least one wake word confirmed via the second algorithm comprises: enabling the one or more network communication components (fig. 1; para. [0072]; para. [0137]-[0138]); and 
             using the enabled one or more network communication components to transmit the at least a portion of the captured audio content to the voice service (para. [0061]; para. 0072]; para. [0137])
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Wood with the method of Sun in view of Kusano in arriving at the limitations taught by Wood, because such combination would have resulted in improving speech recognition and reduced power usage, network usage, memory usage, and processing time (Wood, para. [0002]; para. [0044]; para. [0137]).
         Per Claim 20, Sun in view of Kusano discloses the method of claim 15, 
               Sun in view of Kusano does not explicitly disclose wherein using a second algorithm to perform a wake-word confirmation process for confirming whether the
captured audio content includes the at least one wake word comprises: confirming that (i) the captured audio content includes the first wake word via a first wake-word engine and (ii) the captured audio content does not include the second wake word via
a second wake-word engine
            However, these features are taught by Wood (fig. 1; para. [0072]; para. [0074]; para. [0084]-[0087]; para. [0266]-[0274])
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Wood with the method of Sun in view of Kusano in arriving at the limitations taught by Wood, because such combination would have resulted in improving speech recognition and reduced power usage, network usage, memory usage, and processing time (Wood, para. [0002]; para. [0044]; para. [0137]).      

4.     Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Kusano and Wood as applied to claim 3 above, and further in view of Shires
         Per Claim 4, Sun in view of Kusano and Wood discloses the network microphone device of claim 3,
            Sun discloses wherein a first microphone of the one or more microphones is in an enabled state (para. [0039]) 
             to capture the audio content via the one or more microphones comprises to capture first audio content via the enabled first microphone (para. [0039]; para. [0041])
             wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first microphone (para. [0070])

            Kusano discloses: wherein the program instructions that are executable by the one or more processors such that the network microphone device is configured to: comprises program instructions that are executable by the one or more processors such that the network microphone device is configured to, wherein the program instructions stored on the at least one tangible, non-transitory computer-readable medium comprise further program instructions that are executable by the one or more processors such that the network microphone device is configured to: (para. [0015]; para. [0027]; para. [0032])
             Sun in view of Kusano does not explicitly disclose responsive to determining that the captured audio content includes voice activity, enable the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones
             However, this feature is taught by Shires:
             responsive to determining that the captured audio content includes voice activity, enable the disabled second microphone, wherein capturing the audio content via the one or more microphones further comprises capturing second audio content via the enabled first and second microphones (para. [0013]-[0014]; The recognition results from the received main device input signals and the received secondary device signals may be compared to one another to confirm a recognition result… para. [0025])
 and second microphones”, because such combination would have resulted in conserving power usage (Shires, para. [0020]).

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See reference Wojogbe (PTO 892) form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658